EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Mr. Jeffrey Kuo on March 31, 2022.
The application has been amended as follows:

In the Claims
Claim 20 has been rewritten as follows:
--	20.	(Currently Amended) A protector for a razor cartridge comprising:
a housing extending longitudinally along a longitudinal axis and having a first front face and an opposing rear face;
a cover movably coupled with the housing, the cover having a first face and an opposing second face; the cover including a first comb and a second comb;
the first comb having a plurality of first teeth, the first comb being located in a first region outward to form 
a first trimming blade having a first cutting edge, the first trimming blade being disposed on the front face of the housing, being accessible through the first comb, and extending along the longitudinal axis, and
the second comb having a plurality of second teeth, the second comb being located in a second region outward to form 
a second trimming blade having a second cutting edge, the second trimming blade being disposed on the front face of the housing, being accessible through the second comb, and extending along the longitudinal axis opposite first trimming blade;
the first teeth of the first comb projecting away from the first cutting edge in a first direction transverse to the longitudinal axis, and the second teeth of the second comb projecting away from the second cutting edge in a second direction opposite the first direction transverse to the longitudinal axis,
wherein the cover is movable in relation to the housing transverse to the longitudinal axis and in a plane parallel to the first and second directions to change the first trimming length and/or the second trimming length.--.

Claims 23-24 have been rewritten as follows:
--	23.	(Currently Amended) The protector according to claim 20, wherein the teeth of the first and second combs have a height varying along [[the]] an oblique axis.

24.	(Currently Amended) The protector according to claim 23, wherein a 

Claims 28-33 have been rewritten as follows:
--	28.	(Currently Amended) A shaving assembly including a razor cartridge and a protector according to claim 20, the razor cartridge including one or more razor blades, each having a cutting edge, wherein the protector s at least the cutting edge of the one or more razor blades.

29.	(Currently Amended) The shaving assembly according to claim 28, wherein the protector includes an opening, being mounted in the opening and covering 

30.	(Currently Amended) A wet shaving razor having a razor handle and a shaving assembly according to claim 28, the razor cartridge being wherein the rear face of the housing is provided with a rear opening, and wherein the razor handle extends through the rear opening 

31.	 (Currently Amended) A method of using the wet shaving razor according to claim 30, including the steps of:
removing the protector from the razor cartridge and shaving, and
placing the protector onto the razor cartridge and using at least the first trimming blade to trim body hair with the protector covering the razor cartridge 

32.	(Currently Amended) The method according to claim 31, further including the step of adjusting the trimming length by changing the position of the cover to change the height of the teeth in front of the cutting edge of [[the]] each trimming blade.

33.	(Currently Amended) The protector according to claim 20, wherein a 

Claims 36-37 have been rewritten as follows:
--	36.	(Previously Presented) The protector according to claim 20, wherein the movement of the cover s a plurality of varying trimming lengths of the first trimming length and a corresponding plurality of varying trimming lengths of the second trimming length.

37.	(Previously Presented) The protector according to claim 20, wherein the movement of the cover is such that the first comb is moved relative to the first trimming blade and the second comb is moved relative to the second trimming blade.--.

In the Specification
Paragraph 0030,	line 2, “a protector” has been changed to --the protector--.
Paragraph 0033,	line 2, “a protector” has been changed to --the protector--.
Paragraph 0048,	line 3, “elongated axis” has been changed to --longitudinal axis--.
Paragraph 0049,	line 3, “on Figure 1B” has been changed to --in Figure 1B--;
			line 4, “on Figure 1A” has been changed to --in Figure 1A--.
Paragraph 0051,	line 1, “along a” has been changed to --along the--.
Paragraph 0055,	line 7, the comma “,” after “154” has been deleted.
Paragraph 0062,	line 4, “ 15 ” has been changed to -- 15’ --;
line 6, “ 15 ” has been changed to -- 15” --.
Paragraph 0076,	line 1, “return” has been changed to --turn--.

In the Title
The title has been rewritten as follows:
-- A PROTECTOR FOR A RAZOR CARTRIDGE, A SHAVING ASSEMBLY, A WET SHAVING RAZOR, AND A METHOD OF USING SUCH A WET SHAVING RAZOR 



Remarks
The changes to the claims above have been made for further clarity and/or to correct informalities. The changes to the specification above have been made to correct informalities.

REASONS FOR ALLOWANCE
Regarding rejoined independent claims 28, 30, and 31 (i.e., “independent” in that each is the first claim of a different invention), each of these claim ultimately require all of the structure of claim 20 and thus are allowable for at least the same reason(s) as claim 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 31, 2022